DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  recitation of “the retainer further having and a central through-hole” appears to contain typo or usage error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As regards claim 7, recitation of “the flange” lacks clear antecedent basis in the claim whereby it’s not clear if additional or previously-recited element is referred to.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,848,506 to Zifferer.
Zifferer ‘506 teaches limitations for a “two-piece fastener” – 1,14, “for attachment to a panel” – Although a panel and/or assembly of the claimed fastener with a panel is functionally recited as part of some intended use and not required as part of the invention, one of ordinary skill in the art would recognize the inherent capability of the prior art  fastener be assembled to a suitable panel due to the fastening structure of the fastener, “comprising: a retainer adapted to be received within a hole in a panel” – 14, “said retainer having a shank” – longitudinally extending body, “with peripheral gripping means for engaging a wall of the panel hole” – including 40,40, “the retainer further having and a central through-hole” – as shown, “and an insert” – 12, “having multiple 
As regards claim 4, “the longitudinally arranged knurls 40 anticipate broadly phrased limitation for “the retainer gripping means are longitudinal knurls”.  
As regards claim 6, reference teaches further limitation of “the retainer has a head of enlarged diameter at one end” – 52, “from which the shank extends” – the balance of the shank defining 14.  
As regards claim 8, reference teaches further limitation of “the retainer and insert are metallic” – reference teaches example materials include zinc alloy and steel.  

Claim(s) 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,508,409 to Lord.
Lord ‘409 teaches limitations for a “two-piece fastener” – 5,8, “for attachment to a panel” – Although a panel and/or assembly of the claimed fastener with a panel is functionally recited as part of some intended use and not required as part of the invention, one of ordinary skill in the art would recognize the inherent capability of the prior art  fastener be assembled to a suitable panel due to the fastening structure of the fastener, “comprising: a retainer adapted to be received within a hole in a panel” – 8, “said retainer having a shank” – longitudinally extending body, “with peripheral gripping means for engaging a wall of the panel hole” – the outside surface disclosed for gripping within 13 for example, “the retainer further having and a central through-hole” – as 
As regards claim 2, reference teaches further limitation of “the insert has a flange at one end immediately adjacent a self- clinching feature of greatest diameter” – the head as shown in various of the embodiments anticipates broad limitation.  
As regards claim 5, reference teaches further limitation of “the insert has an elongate stud which extends upwardly from the insert opposite the flange” – the threaded taper shank anticipates broad limitation.  
As regards claim 6, reference teaches further limitation of “the retainer has a head of enlarged diameter at one end” – the lower (as shown) enlarged end anticipates broad limitation, “from which the shank extends” – the balance of the shank defining the body of 8.  
As regards claim 8, reference teaches further limitation of “the retainer and insert are metallic” – reference teaches example materials include magnesium, aluminum or other light or heavy metal.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,764,417 to Stumpf.
Stumpf ‘417 teaches limitations for a “two-piece fastener” – 10,30 as shown in Fig 1 for example, “for attachment to a panel” – Although a panel and/or assembly of The profile or the profiles on the radially outer side of the connection bushing 10 have the advantage that they form a form fit or positive connection with the formed friction welding shell 30” inherently teaches broad limitation.
As regards claim 2, reference teaches further limitation of “the insert has a flange at one end immediately adjacent a self- clinching feature of greatest diameter” – at 18 as shown.  
As regards claim 3, reference teaches further limitation of “the insert has a threaded through-bore” - 16.  

As regards claim 5, reference teaches further limitation of “the insert has an elongate stud which extends upwardly from the insert opposite the flange” – the threaded taper shank anticipates broad limitation.  
As regards claim 6, reference teaches further limitation of “the retainer has a head of enlarged diameter at one end” – the upper (as shown) enlarged end anticipates broad limitation, “from which the shank extends” – the balance of the shank defining the body of 30.  

Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,190,332 to Bernard discloses structure similar to that claimed as the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677